Title: To Benjamin Franklin from Louis d’Ussieux, [before 22 January 1782]
From: Ussieux, Louis d’
To: Franklin, Benjamin


  VERITE∴ UNION∴ FORCE∴
T∴ C∴ F∴
[before January 22, 1782]
La R∴ L∴ des Neuf-Sœurs fera sa rentrée, d’après les Vacances, le Lundi 22 du onzième mois D∴ L∴ D∴ L∴ V∴ L∴ 5781. Elle commencera ses travaux à onze heures précises, par la Réception du Candidat Ginguené & l’Affiliation du F( Gireau. A midi on fera la distribution des Jettons; ensuite les FF( Comte de Milly, de la Dixmerie, Changeux, Saint-Far, François de Neuf-Chateau & Roucher liront différentes Pièces d’Architecture. A une heure & demie, Examen de plusieurs Ouvrages de Peinture, Gravure, Sculpture, Architecture des FF. Greuze, Oudon, Bonnet, Gaucher, Noté &c. A deux heures le Concert. Il commencera par une Hymme analogue au jour; les paroles sont du F( Marquis de la Salle, & la Musique du F( Piccini. A trois heures le Banquet.
Vous êtes priés d’y venir augmenter les douceurs de l’union fraternelle.
Je suis par les N∴ C∴ D∴ V∴ M∴ V∴ T∴ H∴ & affectionné Frere
  D’ussieux,2d Secrétaire D∴ L∴ R∴ L∴ Des Neuf-Sœurs.
  Le local de la L∴ des Neuf-Sœurs est rue Coquéron, à l’ancien Hôtel de Bullion.
  
  Addressed: A Monsieur / Monsieur Le Docteur / franklin / N∴ S∴ ./. A Passy—
